UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12 (b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission File number: 000-53818 Asia Growth Private Equity 1, Limited (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) British Virgin Islands (Jurisdiction of incorporation or organization) Suite 2503, Bank of America Tower, 12 Harcourt Road Central, Hong Kong, SAR, China (Address of principal executive offices) JC Capital Management, Limited ATTN: James Hahn Suite 2503, Bank of America Tower, 12 Harcourt Road Central, Hong Kong, SAR, China Tel: 917-915-8857 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act:None Securities registered or to be registered pursuant to Section 12(g) of the Act. Shares, no par value (Title of Class) Securities for which there is reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 150 Shares, no par value,as of September 30, 2010 Indicate by check mark if the registrant is a well-known season issuer, as defined in Rule 405 of the Securities Act. o Yes x No If this report is an annual ortransition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.oYesx No Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued Other o by the International Accounting Standards Board o If“Other”has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17oItem 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYeso No (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yeso NoN/A x TABLEOF CONTENTS Page PRELIMINARY NOTES PART I Item 1 Identity of Directors, Senior Management and Advisers 1 Item 2. Offer Statistics and Expected Timetable 1 Item 3. Key Information 1 A. Selected financial data 1 B.Capitalization and indebtedness 1 C. Reasons for the Offer and Use of Proceeds 1 D.Risk Factors 1 Item 4. Information on the Company 5 A. History and development of the company 5 B. Business overview 6 C. Organizational structure 7 D. Property, plants and equipment 7 Item 4A Unresolved Staff Comments 7 Item 5. Operating and Financial Review and Prospects 7 A. Operating results 7 B. Liquidity and capital resources 8 C. Research and development, patents and licenses, etc. 8 D. Trend information 8 E. Off-balance sheet arrangements 8 F. Tabular disclosure of contractual obligations 8 G. Safe harbor 8 Item 6. Directors, Senior Management and Employees 8 A. Directors and senior management 8 B. Compensation 9 C. Board practices 9 D. Employees 9 E. Share ownership 9 Item 7. Major Shareholders and Related Party Transactions 9 A. Major shareholders 9 B. Related party transactions 9 C. Interests of experts and counsel 10 Item 8. Financial Information 10 A. Consolidated Statements and Other Financial Information 10 B. Significant Changes 10 Item 9. The Offer and Listing 10 Item 10. Additional Information 10 A.Share capital 10 B. Memorandum and articles of association 11 C. Material contracts 11 D. Exchange controls 11 E. Taxation 11 F. Dividends and paying agents 11 G. Statement by experts 11 H. Documents on display 11 I. Subsidiary Information 11 Item 11. Quantitative and Qualitative Disclosures About Market Risk 12 Item 12. Description of Securities Other than Equity Securities 12 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 12 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 12 Item 15. Controls and Procedures 12 Item16A. Audit committee financial expert 12 Item 16B. Code of Ethics 13 Item 16C. Principal Accountant Fees and Services 13 Item 16D. Exemptions from the Listing Standards for Audit Committees 13 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 13 Item 16F. Change in Registrant’s Certifying Accountant 13 Item 16G. Corporate Governance 13 PART III Item 17. Financial Statements 13 Item 18. Financial Statements 13 Item 19. Exhibits 14 Exhibit Index 14 SIGNATURES 15 PRELIMINARY NOTE Foreign Private Issuer Status:Asia Growth Private Equity 1, Limited (“we”, “our”, “us”, the "Company" or the "Registrant") is a corporation incorporated under the laws of the British Virgin Islands (the “BVI”). All of our Shares, no par value, (the “Shares”) are held by non-United States citizens and residents, and our business is administered principally outside the United States (“U.S.”). As a result, we believe that we qualify as a "foreign private issuer" to continue to file our annual reports using Form 20-F. Currencies:The financial information presented in this Annual Report is expressed in U.S. Dollars, and the financial data in this Annual Report is presented in accordance with accounting principles generally accepted in the U.S. All dollar amounts set forth in this report are in U.S. Dollars. Generally Accepted Accounting Principles:We report our financial results using UnitedStates generally accepted accounting principles ("USGAAP").Unless otherwise specified, all references to financial results herein are to those calculated under USGAAP. Forward-Looking Information:This Annual Report contains “forward-looking statements.” Such forward-looking statements are subject to important risks,uncertainties and other factors, including those set forth under “ Item 3.D. Risk Factors” and elsewhere in this Annual Report, that could cause actual results to differ materially from those stated in theforward-looking statements.Any statements in this Annual Report that are not statements ofhistorical or current facts or conditions may be deemed “forward-looking” statements.Forward-looking statements often maybe identified by terminology such as “intend,” “should,” “expect,” “may,” “plan,” “anticipate,”“believe,” “estimate,” “project,” “predict,” and the negative and variations of such words and comparable terminology.While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment concerning future events, the risks and uncertainties involved in such forward-looking statements may cause actual results, performance and achievements to differ materially from any estimates, predictions, projections or plans about future events.Statements containing forward-looking information are necessarily based upon a number of factors and assumptions that, while considered reasonable by us as of the date of such statements, are inherently subject to significant business and economic risks and uncertainties which may cause the actual results, performance or achievements to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made. Except as otherwise required by law, we expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any such forward-looking statements to reflect any change in our expectations or any change in events, conditions or circumstances on which any such statements are based. PART I Item 1.Identity of Directors, Senior Management and Advisers Not applicable. Item 2.Offer Statistics and Expected Timetable Not applicable. Item 3.Key Information The financial statements of the Company are attached hereto and found immediately following the text of this Annual Report. The audit report of Michael T. Studer CPA P.C. is included herein immediately preceding the financial statements and schedules. Listed below is a summary of the Company’s selected financial data as required by Item 3: A. Selected financial data The following selected financial data, for fiscal year ended September 30,2010 and the period from August 27, 2009 to September 30, 2009 and at September 30, 2009 and September 30, 2010, should be read in conjunction with the financial statements and other information included elsewhere in the Annual Report. FortheFiscalYearEnded SelectedFinancialData: September 30, For the Period from August 27, 2009 (Inception) to September 30, Net sales/operating revenues $
